DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1, at lines 16-17, should include a comma (,) after “routing members” and “guide member”;
Claim 1, at lines 18-19, should include a comma (,) after “wherein the routing members” and “pivot part”;
Claim 1, at lines 21-22, should include a comma (,) after “routing members” and “arm portion”;
Claim 14, at lines 16-17, should include a comma (,) after “routing members” and “guide member”;
Claim 14, at lines 19-20, should include a comma (,) after “wherein the routing members” and “pivot part”;

Claim 14, at line 20, Applicant may wish to add “a” after “the pivot part has”.
  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the welding wire" in line 15.  
Claim 1 recites the limitation "said arm portion" in lines 21-22.  Applicant may wish to replace, “a said arm portion” with “an arm portion”.
Claim 14 recites the limitation "the welding wire" in lines 18, 22 and 25.
Claim 14 recites the limitation "said radius preventing a bending tendency from being imparted to the routing members" in lines 17-18, 21-22 and 24-25
There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 5-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kume (US 9,393,703) in view of Inoue et al. (US 8,288,687).
Kume discloses and shows at Fig. A below a multi-jointed welding robot having: 
a pivot part (102) pivotably provided on a base (101) fixed to an installation surface (not labeled);  
a multi-jointed arm coupled to the pivot part via a driving shaft (part of servo assembly, 107) and having a plurality of arm parts (103, 104);
routing members (RM) routed in an interior of the pivot part and extending to the multi- jointed arm, wherein the pivot part is provided with an opening through which the routing members are led out of the pivot part in a direction away from the installation surface; and 
a guide member (GM) for curving the routing members that have been led out of the pivot part, the guide member having one end portion fixed to the opening (see top of item 102) and into which the routing members led out of the opening of the pivot part are introduced, the guide member further having an other end portion through which the routing members exit the guide member in a direction toward the installation surface,
wherein the guide member comprises at least one tubular member curved in a circular arc shape,
wherein the routing members pass through the base to enter into the guide member has a predetermined minimum radius of curvature, 
wherein the routing members extend out from the guide member toward the base and along an outer periphery of the pivot part has a predetermined minimum radius of curvature, and 

Kume shows a guide member and routing members guided and arranged in a form and fashion where the minimum radius of curvature have been predetermined according to the figures shown and “to keep from being excessively tensed at the time of operation of the robot” (col. 4:1-2).
Kume does not specify a predetermined minimum radius of curvature afforded to a welding wire.  Inoue teaches a multi-jointed welding robot where the welding wire has a predetermined minimum radius to prevent a bending tendency from being imparted to the welding wire (prevent the bend radius of the welding wire from becoming smaller (col. 1:56-57)) and to stably supply welding wire to the wire feeder (col. 6:51-52) and the welding wire is not compressed against the inner wall of a conduit (col. 7:37-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kume robot to where the welding wire has a predetermined minimum radius to prevent a bending tendency from being imparted to the welding wire, to prevent the bend radius of the welding wire from becoming smaller and to stably supply welding wire to the wire feeder as taught by Inoue
Regarding claim 5, the guide member (GM) is fixed to a pivot center part (PCP) of the pivot part (102) at the one end portion thereof.
Regarding claims 6 and 7, Kume discloses and shows the welding robot according to claims 1 and 5.  Kume does not specify a welding wire inserted through a conduit cable.  Inoue teaches a welding robot having routing members that include a welding wire (Figs. 1 and 3, item 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kume robot with a welding wire inserted through a conduit cable to prevent the bend radius of the welding wire from becoming smaller.
Regarding claims 8-10, the routing members include, between a welding torch (not shown) provided at a tip of the multi-jointed arm and the pivot part, at least any of a gas hose for supplying shielding gas, a cooling water hose for supplying cooling water, and a power cable for supplying welding current, and are inserted through one torch cable (CA2, col. 3:56-59).
Regarding claim 14, Kume discloses and shows at Fig. A below a multi-jointed welding robot having: 
a pivot part (102) pivotably provided on a base (101) fixed to an installation surface (not labeled);  
a multi-jointed arm coupled to the pivot part via a driving shaft (part of servo assembly, 107) and having a plurality of arm parts (103, 104);
routing members (RM) routed in an interior of the pivot part and extending to the multi- jointed arm, wherein the pivot part is provided with an opening through which the routing members are led out of the pivot part in a direction away from the installation surface; and 
a guide member (GM) for curving the routing members that have been led out of the pivot part, the guide member having one end portion fixed to the opening (see top of item 102) and into which the routing members led out of the opening of the pivot part are introduced, the guide member further having an other end portion through which the routing members exit the guide member in a direction toward the installation surface,

wherein the routing members, at a position that passes through the base to enter into the guide member, has a predetermined minimum radius of curvature that is no less than said radius preventing a bending tendency from being imparted to the routing members, 
wherein the routing members, at a position where the routing members extend out from the guide member toward the base and along an outer periphery of the pivot part, has a predetermined minimum radius of curvature that is no less than said radius preventing a bending tendency from being imparted to the routing members, and 
wherein the routing members, at a position also extend from the pivot part to along a said arm portion, has a predetermined minimum radius of curvature that is no less than said radius preventing a bending tendency from being imparted to the routing members.
Kume shows routing members guided and arranged in a form and fashion where the minimum radius of curvature have been predetermined according to the figures shown and “to keep from being excessively tensed at the time of operation of the robot” (col. 4:1-2), in other words, prevent a bending tendency from being imparted to the routing members.
Kume does not specify a predetermined minimum radius of curvature provided to a welding wire.  Inoue teaches a multi-jointed welding robot where the welding wire has a predetermined minimum radius to prevent a bending tendency from being imparted to the welding wire (prevent the bend radius of the welding wire from becoming smaller (col. 1:56-57)) and to stably supply welding wire to the wire feeder (col. 6:51-52).
.


    PNG
    media_image1.png
    536
    587
    media_image1.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kume as applied to claim 1 in view of Tajer (US 2016/0305575).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kume robot with a supporting member and binding member as taught by Tajer to maintain the shape and curvature of the guide member.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658         
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658